Mr. Justice Hoyt
delivered the opinion of the court.
The District Court sustained a demurrer to the .amended complaint in this action, and rendered judgment against the plaintiff, who has brought the case here, and assigned as error the action of the court in thus sustaining said demurrer. Omitting those parts *200which are purely formal, said amended complaint was substantially as follows:—
“ That heretofore, to wit, on September 9, 1881, at the county of Whitman, in said territory, defendant, in consideration of a sale and delivery to him by plaintiff of a certain sewing-machine, made and delivered to plaintiff his certain instrument in writing, in the words and figures following:—



‘“$75. Leitchville, W. T., Sept. 9, 1881.
“‘Twelve months after date I promise to pay to the Singer Manufacturing Company seventy-five (75) dollars in U. S. gold coin, payable at Walla Walla, W. T.,, value received, with one per cent interest per month from maturity until paid. The drawers and indorsers severally waive presentment for payment, protest, and notice of protest and non-payment of this note, and with ten per cent fees if the same is collected by attorney.
“ ‘The sewing-machine described herein, for which this note is given, shall remain the property of the Singer-Manufacturing Company until this note is paid.
“‘This note is the property of the Singer Manufacturing Company only, and cannot be assigned or indorsed by any agent of said company, and it is agreed that no-written or verbal contract concerning the same not embraced in the body or each part hereof will be valid.
“‘Ho payments allowed on the note unlessmade directly to the company or its general agent at San Francisco,, and if any payments are made in any other manner, it is agreed that the party receiving the same shall be regarded as tl^e agent of the maker, and not of the payee.
“ ‘ Due Sept. 9, 1882. R B. Hatley.’
“ That in consideration of the execution and delivery of said instrument in writing by the said defendant to the said plaintiff as aforesaid, and the promises of said *201defendant to pay the said sum of money therein stated, upon the terms and conditions, and at the time and place in said instrument in writing set forth as aforesaid, the-said plaintiff, at the-time of the execution and delivery of said instrument in writing, sold and delivered to said defendant, in Whitman County, Washington Territory, the sewing-machine No. 3,291,674, as described in said instrument in writing, and that the said defendant at. said time took the said machine into his possession, and has ever since retained and does still retain the possession of the same; that the said defendant has neglected and refused, and still neglects and refuses, to pay the said plaintiff the said sum of money specified in said instrument in writing, or any part thereof, either principal or interest.
“ That there is now due and owing, exclusive of attorney’s fees, on said instrument in writing, from said defendant to said plaintiff, the sum of seventy-five dollars, with interest thereon at the rate of one per cent per month from the ninth day of September, 1882.”
Does this complaint state a cause of action? This is the only question presented by the record, and in view of the fact that we are. all agreed as to the decision thereof, but are not agreed as to the reasons to be given for such decision, we shall content ourselves with saying that said complaint, in our opinion, states a cause of action against the defendant, and that the action of the District Court in sustaining the demurrer thereto was erroneous, and that for such error the judgment must be reversed, and the cause remanded for further proceedings, and it is so ordered.
Greene, C. J., Turner, J, and Langford, J., concurred.